 

Exhibit 10.1

 

THIS PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
PROMISSORY NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND
MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED OR ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SHARES
IS EFFECTIVE UNDER THE ACT AND IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN
LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS UNDER THE ACT AND THE QUALIFICATION REQUIREMENTS UNDER
APPLICABLE STATE AND FOREIGN LAW AND, IF THE CORPORATION REQUESTS, AN OPINION
SATISFACTORY TO THE CORPORATION TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.

 

PROMISSORY NOTE

 

$14,500.00 Effective Date:  October 9, 2012

 

1.          Promise to Repay. Israel Growth Partners Acquisition Corp., a
Delaware corporation (“Borrower”), promises to pay to Hung Lei (“Lender”), the
principal sum of FOURTEEN THOUSAND FIVE HUNDRED DOLLARS AND NO CENTS
($14,500.00) (the “Principal”) together with interest thereon at the rate
hereinafter specified and any and all other sums which may be due and owing to
Lender in accordance with the terms contained herein as repayment of this
Promissory Note (this “Note”). As a condition precedent to any obligation of
Borrower hereunder, Lender shall deliver to Borrower in cash, certified check
payable to Borrower or liquid funds wired to an account specified by Borrower,
the entire amount of the Principal.

 

2.          Interest; Penalty Interest. Interest on this Note shall accrue from
the date hereof at a rate per annum equal to two percent (2%). Notwithstanding
any other provision contained in this Note, the maximum rate of interest
hereunder at any time shall not exceed the maximum rate then permitted by law.
All accrued interest shall be due on the first to occur of: (i) the Maturity
Date (as defined below); or (ii) the repayment in whole or in part of the
principal amount of this Note. During an Event of Default (as defined in Section
6), the interest rate applicable to the then outstanding balance shall be six
percent (6%).

 

3.          Calculation of Interest. Interest on the unpaid principal amount of
this Note shall be calculated on the basis of a 360-day per year factor applied
to the actual days on which there exists an unpaid principal balance due under
this Note.

 

4.          Maturity. The principal balance of this Note, together with all then
unpaid and accrued interest, shall be due and payable in full on the date
payment is requested by Lender, which notice thereof shall be provided in
accordance with Section 10 of this Note (the “Maturity Date”), provided that no
such demand shall be made prior to June 30, 2013. If payment is not made by the
Maturity Date, Borrower shall have five (5) business days from the date of such
notification to make full payment (the “Cure Period”).

 

5.          Prepayment; Payment. Borrower may prepay this Note, together with
all then unpaid and accrued interest, in whole or in part at any time or from
time to time without penalty or additional interest. Any prepayment will be
applied pro rata to the outstanding balances due under the Note. Payments will
be applied first to interest due and payable at the time of payment and then to
principal. Payments of interest must be made in such coin or currency of the
United States of America as at the time of payment is legal tender of the
payment of public and private debts or by wire transfer to an account specified
by Lender at least ten (10) days prior to the Maturity Date or by certified
check made payable to Lender. Payments received after 5:00 p.m. New York time
will be treated as being received on the next banking day. If any interest is
paid on this Note that is deemed to exceed the then-legal maximum rate, that
portion of the interest payment representing an amount in excess of the
then-legal maximum rate will be deemed a payment of principal and applied to the
principal balance of this Note.

 

6.           Default and Remedies. If there shall be any Event of Default
hereunder (as defined below), at the option and upon the declaration of Lender,
this Note shall accelerate and all principal and unpaid accrued interest shall
become due and payable. The occurrence of any one or more of the following prior
to repayment in full or conversion, whichever comes first, shall constitute an
“Event of Default”:

 

(a)          if the full amount due under this Note, including outstanding
principal, accrued and unpaid interest and all other sums due thereunder, is not
received prior to the date when due;

 

(b)          Borrower fails to discharge a material judgment rendered against
Borrower within thirty (30) days;

 

 

 

 

(c)          Borrower files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing; or

 

(e)          an involuntary petition is filed against Borrower by a third party
(unless such petition is dismissed or discharged within sixty (60) days) under
any bankruptcy statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody or control of any property of Borrower.

 

7.          Costs of Collection. If at any time the indebtedness evidenced by
this Note is collected through legal proceedings or this Note is placed in the
hands of an attorney or attorneys for collection, Borrower hereby agrees to pay
all costs and expenses of collection (including reasonable attorneys’ fees)
incurred by Lender in collecting or attempting to collect such indebtedness.

 

8.          Governing Law. This Note shall be governed by and construed under
the laws of Delaware as applied to agreements among Delaware residents made and
to be performed entirely within the state, without giving effect to conflicts of
laws principles. The parties hereby covenant and agree that any action brought
to enforce the terms of this Note shall be located in the state or federal
courts located in the State of Maryland. The parties hereby consent to the
jurisdiction of such courts and waive any defense of an inconvenient forum and
any right of jurisdiction on account of the place of residence or domicile.
BORROWER HEREBY WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, SUIT
OR PROCEEDING RELATING TO SUCH MATTERS.

 

9.          No Waiver. The delay or failure of Lender to exercise its rights
hereunder shall not be deemed a waiver thereof. No waiver of any rights of
Lender shall be effective unless in writing and signed by Lender and any waiver
of any right shall not apply to any other right or to such right in any
subsequent event or circumstance not specifically included in such waiver.

 

10.         Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (c) one (1) day
after deposit with a nationally recognized overnight courier, specifying
next-day delivery, with written verification of receipt.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed on its behalf
by its duly authorized officer effective as of the day and year first above
written.

 

  ISRAEL GROWTH PARTNERS ACQUISITION CORP.         By: /s/ Craig Samuels   Name:
Craig Samuels   Title: President and Chief Executive Officer

 

 

 

